                                            Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 1 of 10




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        GERARDO HERNANDEZ,
                                                                                         Case No.18-cv-07511-NC
                                  11                   Plaintiff,
                                                                                         ORDER GRANTING MOTION FOR
                                                 v.
Northern District of California




                                  12                                                     SUMMARY JUDGMENT
 United States District Court




                                  13        BMV HOTELS, LP,                              Re: ECF 52
                                  14                   Defendant.
                                  15
                                  16           Plaintiff Gerardo Hernandez filed a Motion for Summary Judgment on December
                                  17   11, 2020, seeking a determination of his Americans with Disabilities Act and California
                                  18   Unruh Act claims. ECF 52. Defendant BMV Hotels, LP filed a Qualified Non-Opposition
                                  19   to the Motion on January 6, 2021. ECF 53. Prior to filing the Motion and Non-
                                  20   Opposition, the parties filed a stipulation to certain facts, including an expert’s report.
                                  21   ECF 51. Because there is no genuine dispute as to any material fact, the Court GRANTS
                                  22   Hernandez’s Motion for Summary Judgment and ENTERS judgment in his favor.
                                  23   I.      BACKGROUND
                                  24           Hernandez is a physically disabled individual, as defined by the ADA and relevant
                                  25   California laws. ECF 33 at 1. BMV Hotels is the owner and operator of the Best Western
                                  26   Plus Forest Park Inn Hotel located at 375 Leavesley Road, Gilroy, California 95020. See
                                  27   ECF 33 at 2; ECF 36 at 2. In October 2018, Hernandez visited the Hotel and encountered
                                  28   several barriers to accessibility. ECF 52 at 6. Hernandez brought this suit against BMV
                                             Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 2 of 10




                                  1    Hotels for violations of the ADA, Unruh Act, and California Health and Safety Code
                                  2    §§ 19955-19959.5. ECF 33 at 15-18. After bringing suit, Hernandez hired an expert to
                                  3    conduct a further inspection of the Hotel. ECF 52 at 6. This expert identified over one
                                  4    hundred additional accessibility barriers at the Hotel. See ECF 33 at 3-14.
                                  5            The parties have stipulated to the following undisputed facts: (1) Hernandez is
                                  6    disabled under the ADA, (2) BMV Hotels owns and operates the Hotel, (3) the Hotel is a
                                  7    place of public accommodation under the ADA, (4) Hernandez visited the Hotel on
                                  8    October 21, 2018, and (5) barriers to access existed at the Hotel on the date of Hernandez’s
                                  9    visit. See ECF 51. All parties have consented to the jurisdiction of a magistrate judge, in
                                  10   accordance with 28 U.S.C. § 636(c). See ECF 6, 10.
                                  11   II.     LEGAL STANDARD
                                               Summary judgment may be granted only when, drawing all inferences and
Northern District of California




                                  12
 United States District Court




                                  13   resolving all doubts in favor of the nonmoving party, there is no genuine dispute as to any
                                  14   material fact. Fed. R. Civ. P. 56(a); Tolan v. Cotton, 572 U.S. 650, 651 (2014); Celotex
                                  15   Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under governing
                                  16   substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
                                  17   477 U.S. 242, 248 (1986). A dispute about a material fact is genuine if “the evidence is
                                  18   such that a reasonable jury could return a verdict for the nonmoving party.” Id. Bald
                                  19   assertions that genuine issues of material fact exist are insufficient. Galen v. Cnty. of L.A.,
                                  20   477 F.3d 652, 658 (9th Cir. 2007).
                                  21   III.    DISCUSSION
                                  22            A.   ADA Claim
                                  23           Title III of the ADA ensures that “no individual shall be discriminated against on

                                  24   the basis of disability in the full and equal enjoyment of the goods, services, facilities,

                                  25   privileges, advantages, or accommodations of any place of public accommodation by any

                                  26   person who owns, leases (or leases to), or operates a place of public accommodation.” 42

                                  27   U.S.C. § 12182(a). To prevail under the ADA, a plaintiff must show that: (1) they are

                                  28   disabled; (2) the subject facility is a public accommodation; (3) the subject facility has an
                                                                                      2
                                          Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 3 of 10




                                  1    architectural barrier; and (4) the plaintiff has actual knowledge of the architectural barrier
                                  2    that precludes their full and equal access to the facility. 42 U.S.C. §§ 12182(a)-(b); see
                                  3    Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).
                                  4           As to the first and second elements, BMV Hotels does not dispute that Hernandez is
                                  5    disabled and that BMV Hotels is a public accommodation. ECF 51 at ¶¶ 3, 5. As to the
                                  6    third element, BMV Hotels does not dispute that architectural barriers in the path of travel
                                  7    to the lobby, the lobby entrance door, and the family suites existed when Hernandez visited
                                  8    the Hotel. ECF 51 at ¶¶ 7-11. Hernandez includes additional barriers identified his expert
                                  9    in his claim. ECF 52 at 12-26. BMV Hotels does not dispute that these additional barriers
                                  10   exist at the Hotel. See ECF 53. Finally, Hernandez alleges that he has actual knowledge
                                  11   of the barriers through his personal encounters and his expert’s investigation. ECF 52 at
                                       11. BMV Hotels does not dispute Hernandez’s actual knowledge. See ECF 53.
Northern District of California




                                  12
 United States District Court




                                  13   Ultimately, Hernandez demonstrates that there are no genuine disputes as to any material
                                  14   facts in his ADA claim. Accordingly, the Court grants summary judgment.
                                  15          B.     Injunction
                                  16          Hernandez further alleges that he is entitled to an injunction requiring BMV Hotels
                                  17   to remove all accessibility barriers at the Hotel. ECF 52 at 9, 11. A plaintiff can establish
                                  18   standing to sue for injunctive relief as to encountered barriers by demonstrating
                                  19   “deterrence,” or “injury-in-fact coupled with an intent to return to a noncompliant facility.”
                                  20   Chapman v. Pier One Imports (U.S.) Inc., 631 F.3d 939, 944. Hernandez claims that he
                                  21   was “unable to stay at the Hotel due to the lack of wheelchair-accessible suites with
                                  22   sufficient beds to accommodate his family.” ECF 52 at 11. BMV Hotels does not contest
                                  23   this allegation. See ECF 53. Thus, Hernandez has standing to sue for injunctive relief
                                  24   based on the barriers he encountered.
                                  25          Additionally, “an ADA plaintiff who establishes standing as to encountered barriers
                                  26   may also sue for injunctive relief as to unencountered barriers related to his disability.”
                                  27   Chapman, 631 F.3d at 944. Because Hernandez established standing based on the
                                  28   encountered barriers, he can also request injunctive relief for the unencountered barriers.
                                                                                      3
                                             Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 4 of 10




                                  1    See id. Therefore, the Court finds that an injunction against BMV Hotels to remove the
                                  2    architectural barriers is appropriate.
                                  3             C.    California Law Claims
                                  4            Under the Unruh Act, a violation of the ADA constitutes a violation of the Act.
                                  5    Cal. Civ. Code § 51(f). The Act entitles a plaintiff to a minimum of $4,000 in statutory
                                  6    damages for each offense. Cal. Civ. Code § 52(a); see Molski, 481 F.3d at 731. A plaintiff
                                  7    may recover damages if they can demonstrate that they experienced “difficulty,
                                  8    discomfort, or embarrassment because of the violation.” Cal. Civ. Code § 55.56(c).
                                  9            Hernandez alleges that he experienced difficulty, discomfort, and embarrassment
                                  10   when he was denied access to the Hotel. ECF 52 at 28. BMV Hotels does not dispute this
                                  11   allegation. See EF 53. Thus, Hernandez is entitled to damages under the Unruh Act.
                                       Accordingly, the Court awards Hernandez $4,000 in damages.
Northern District of California




                                  12
 United States District Court




                                  13   IV.     CONCLUSION
                                  14           The Court finds that there are no genuine disputes as to any material facts in the
                                  15   ADA and Unruh Act claims. Accordingly, the Court GRANTS Hernandez’s Motion.
                                  16           The Court, having granted Hernandez’s Motion, hereby enters judgment in favor of
                                  17   Hernandez and against BMV Hotels as follows:
                                  18           1.     Damages in the amount of $4,000 are awarded to Hernandez.
                                  19           2.     BMV Hotels is ordered to remove the following conditions such that they
                                  20   comply with the 2010 Americans with Disabilities Act Standards for Accessible Design,
                                  21   codified at 28 C.F.R. part 36, subpart D, by July 7, 2021:
                                  22           a.     The slope of the small bridge along the path of travel from the designated
                                  23                  accessible parking space to the hotel lobby entrance was too steep.
                                  24           b.     The power door push plates are not maintained in a reliably functioning
                                  25                  condition.
                                  26           c.     There are no wheelchair-accessible room with three double or queen beds,
                                  27                  while there are non-accessible family suites with three queen beds.
                                  28           d.     The paint-delineated exterior routes of travel connecting the public sidewalk
                                                                                      4
                                       Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 5 of 10




                                  1            to the Facility entrances, and connecting buildings on the same site, contain
                                  2            excessive cross slopes.
                                  3      e.    There are no properly configured accessible routes of travel to the guest-use
                                  4            fitness center and meeting rooms.
                                  5      f.    The curb ramp serving the paint-delineated route of travel between the main
                                  6            building and the guest rooms/pool area has excessive slopes in the direction
                                  7            of travel and upper landing slopes.
                                  8      g.    The walkways serving the building entrances contain excessive cross slopes,
                                  9            slopes in the direction of travel, changes in level and/or gaps in the walking
                                  10           surfaces.
                                  11     h.    Portions of the required clear width of the walkways serving the building
                                               entrances lack properly secured wheel stops to prevent parked vehicles from
Northern District of California




                                  12
 United States District Court




                                  13           obstructing them.
                                  14     i.    The curb ramp serving the designated accessible parking stall located at the
                                  15           rental office is excessively sloped in the direction of travel, and has an
                                  16           excessively sloped upper landing.
                                  17     j.    The designated accessible parking stall and access aisles serving the rental
                                  18           office contain excessive slopes.
                                  19     k.    The designated accessible parking stall and access aisle serving the meeting
                                  20           rooms contain excessive slopes.
                                  21     l.    The built-up asphalt curb ramp serving the northwest designated accessible
                                  22           parking projects into the stall and access aisle, is excessively sloped in the
                                  23           direction of travel, and has excessive side flare slopes.
                                  24     m.    The northwest designated accessible parking stall and access aisle contain
                                  25           excessive slopes.
                                  26     n.    The northeast designated accessible parking serving the guest rooms is not
                                  27           located at the stalls in closest proximity to the door serving the interior
                                  28           hallway leading to the guest rooms.
                                                                                5
                                       Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 6 of 10




                                  1      o.    The built-up asphalt curb ramp serving the northeast designated accessible
                                  2            parking projects into the stalls and access aisle and has excessive side flare
                                  3            slopes.
                                  4      p.    The northeast designated accessible parking stalls and access aisle contain
                                  5            excessive slopes.
                                  6      q.    The built-up concrete curb ramp serving the southeast designated accessible
                                  7            parking projects into the access aisle, is excessively sloped in the direction of
                                  8            travel, and lacks side flares or warning curbs.
                                  9      r.    The southeast designated accessible parking stalls and access aisle contain
                                  10           excessive slopes and lack proper dimensions.
                                  11     s.    The ground surface of the portico contains excessive gaps.
                                         t.    The raised portion of the registration countertop, which is utilized to check
Northern District of California




                                  12
 United States District Court




                                  13           guests in and out, is too high; the lower portion of the counter, which is not
                                  14           used to check guests in and out, does not have a staff computer, hand-outs,
                                  15           newspapers, business cards, pens, candy dish, etc.
                                  16     u.    The customer-use items (e.g. hand-outs, newspapers, business cards, pens,
                                  17           candy dish, etc.) located at the registration counter are positioned beyond the
                                  18           reach requirements.
                                  19     v.    The operable parts of the fire extinguisher are positioned beyond the reach
                                  20           requirements.
                                  21     w.    The breakfast bar counter surfaces are too high, positioning the self-serve
                                  22           appliance controls, food items, condiments, utensils, etc., located on the
                                  23           counter tops, beyond reach requirements.
                                  24     x.    The registration building unisex restroom, including the configuration,
                                  25           clearances, maneuvering spaces, fixture configuration and locations and
                                  26           accessory locations, is not accessible.
                                  27     y.    The registration building snack vending machine has operable parts that are
                                  28           positioned outside of reach requirements.
                                                                               6
                                       Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 7 of 10




                                  1      z.    The fitness center door lacks a proper smooth, uninterrupted bottom portion
                                  2            on the push side of the door.
                                  3      aa.   The required exterior landing maneuvering clearances at the two
                                  4            westernmost doors serving the meeting rooms contain excessive slopes.
                                  5      bb.   The easternmost door serving the meeting rooms has a trash can obstructing
                                  6            the maneuvering clearance at the exterior side of the door which also
                                  7            prevents the door from opening fully to 90 degrees.
                                  8      cc.   The doors serving the meeting rooms have flip-down hold-opens obstructing
                                  9            the required smooth, uninterrupted bottom portions of the push sides of the
                                  10           doors.
                                  11     dd.   The tables within the meeting rooms do not provide the required knee
                                               clearances.
Northern District of California




                                  12
 United States District Court




                                  13     ee.   The HVAC controls within the meeting rooms have operable parts located
                                  14           beyond the reach requirements, and the required clear floor spaces adjacent
                                  15           to the HVAC controls are obstructed by furniture.
                                  16     ff.   The white boards within the meeting rooms have door pulls located beyond
                                  17           the reach requirements.
                                  18     gg.   The wet bar sink counter located within a small side room of one of the
                                  19           meeting rooms lacks proper knee and toe clearances.
                                  20     hh.   The drinking fountain located within the restroom hallway serving the
                                  21           meeting rooms is not properly configured.
                                  22     ii.   The required maneuvering clearances at the interior side of the south gate
                                  23           serving the pool/spa area contain excessive slopes and the gate does not
                                  24           provide proper clear width of the opening.
                                  25     jj.   All three of the gates serving the pool/spa area lack the required smooth,
                                  26           uninterrupted bottom portions on the push sides of the gates.
                                  27     kk.   The pool and spa decking and exterior seating areas contain excessive slopes,
                                  28           changes in level, and/or openings within the ground surfaces.
                                                                               7
                                       Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 8 of 10




                                  1      ll.   There are no properly configured accessible exterior table seating spaces in
                                  2            the pool/spa area.
                                  3      mm. The route of travel through the pool and spa area and to the restroom serving
                                  4            the pool/spa area contains excessive slopes in the direction of travel.
                                  5      nn.   The route of travel to the pool/spa shut-off and time switches contains
                                  6            excessive cross slopes.
                                  7      oo.   The operable parts of the pool/spa telephone are located beyond the reach
                                  8            requirements.
                                  9      pp.   The pool lift is not maintained in operable condition.
                                  10     qq.   The spa lift does not allow the seat to be submerged to the required depth
                                  11           below the water level.
                                         rr.   The threshold of the door to the guest-use pool area restroom and sauna
Northern District of California




                                  12
 United States District Court




                                  13           creates excessive changes in level.
                                  14     ss.   The guest-use pool area designated accessible unisex restroom floor has
                                  15           excessive slopes within the door maneuvering clearances, clear floor space at
                                  16           the lavatory and clearances around the toilet.
                                  17     tt.   The guest-use pool area designated accessible unisex restroom, including the
                                  18           configuration, clearances, maneuvering spaces, fixture configuration and
                                  19           locations and accessory locations, is not accessible.
                                  20     uu.   The entry/exit doors serving the hallway system of the guest room buildings
                                  21           have excessive slopes within the required maneuvering clearances.
                                  22     vv.   Several of the entry/exit doors serving the hallway system of the guest room
                                  23           buildings do not have the required maneuvering clearances.
                                  24     ww.   The west entry/exit door maneuvering clearances are obstructed by the
                                  25           overhang of the adjacent vehicle parking stalls.
                                  26     xx.   The entry/exit doors serving the hallway system of the guest room buildings
                                  27           improperly configured thresholds, which create excessive height changes.
                                  28     yy.   The guest-use laundry room door has a washing machine obstructing the
                                                                               8
                                          Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 9 of 10




                                  1                 required maneuvering clearance at the latch side of the door.
                                  2          zz.    The guest-use vending machine, which is located within an alcove condition,
                                  3                 does not provide the required clear floor space adjacent to the vending
                                  4                 machine.
                                  5          aaa.   The guest-use vending machine operable parts are positioned outside of
                                  6                 permissible reach ranges.
                                  7          bbb.   The designated accessible guestroom patio sliding glass door track creates
                                  8                 excessive changes in level.
                                  9          ccc.   The designated accessible guestroom patio sliding glass door does not
                                  10                provide the required clear opening width.
                                  11         ddd.   The designated accessible guestroom patio area does not provide a proper
                                                    clear turning space.
Northern District of California




                                  12
 United States District Court




                                  13         eee.   The designated accessible guestroom has the lavatory area towel bar located
                                  14                beyond the reach requirements.
                                  15         fff.   The designated accessible guestroom has the lavatory area tissue dispenser
                                  16                located beyond the reach requirements.
                                  17         ggg.   The designated accessible guestroom lavatory does not provide the required
                                  18                knee clearance under the front edge, does not provide the required knee and
                                  19                toe clearance width, and has exposed pipes under the lavatory which are not
                                  20                insulated or otherwise configured to protect against contact.
                                  21         hhh.   The bathroom door within the designated accessible guestroom does not
                                  22                have the required maneuvering clearances at the exterior side of the door.
                                  23         iii.   The bathroom within the designated accessible guestroom does not have the
                                  24                side and rear grab bars positioned as required.
                                  25         jjj.   The storage shelves and clothes hangers within the designated accessible
                                  26                guestroom are positioned beyond the reach requirements.
                                  27         The Court retains jurisdiction to enforce this Order through July 7, 2021, or further
                                  28   Court order. This Order is a final judgment, and the Clerk of Court is asked to
                                                                                    9
                                         Case 5:18-cv-07511-NC Document 56 Filed 01/22/21 Page 10 of 10




                                  1    administratively close this case. Any requests for fees and costs must be filed in
                                  2    accordance with applicable Federal Rules of Civil Procedure and Local Rules of the Court.
                                  3           JUDGMENT IS SO ENTERED.
                                  4
                                  5    Dated: January 22, 2021                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  6                                                    United States Magistrate Judge
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    10
